ON MOTION TO ENFORCE THIS COURT’S MANDATE AND FOR A WRIT OF PROHIBITION

PER CURIAM.
DENIED. See Dodson v. Dep’t of Highway Safety & Motor Vehicles, 120 So.3d 69 (Fla. 1st DCA 2013) (opinion on motion to enforce this court’s mandate). This case is remanded to the circuit court whereupon by either party’s filing of a proper motion requesting same, the circuit court shall remand to the Department for a new hearing that meets the essential requirements of the law. See Broward County v. G.B.V Int’l Ltd., 787 So.2d 838, 843-44 (Fla.2001); See also Clay County v. Kendale Land Dev., Inc., 969 So.2d 1177, 1180-81 (Fla. 1st DCA 2007).
PADOVANO, CLARK, and SWANSON, JJ., concur.